DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 03/22/2022.
After careful reconsideration examiner is withdrawing the restriction requirement.
Claims 1 – 38 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 8 and 27, it is unclear which type of device is being operated by the motor that causes near magnetic field variation.
Claims 9 is rejected by virtue of the dependency on claim 8.
Claim 28 is rejected by virtue of the dependency on claim 27.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1, 2, 6, 20, 21 and 25, the prior art fails to show calculating a magnetic field measurement difference, wherein said magnetic field measurement difference is (1) a magnitude of a difference of a first magnetic field measurement measured by said first magnetic field sensor and a second magnetic field measurement measured by said second magnetic field sensor, or (2) a magnitude of a difference of a first magnetic field measurement component measured by said first magnetic field sensor along a characteristic direction and a second magnetic field measurement component measured by said second magnetic field sensor along said characteristic direction; wherein a near magnetic field variation is occurred when (a) said magnetic field measurement difference is continuously greater than a characteristic threshold within a characteristic time period, or (b) an average value of said magnetic field measurement difference is greater than a characteristic average threshold within a characteristic average time period.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 3 - 5, 7, 10 – 19, 22 – 24, 26 and 29 - 38, the prior art fails to show calculating a magnetic field measurement difference, wherein said magnetic field measurement difference is (1) a magnitude of a difference of a first magnetic field measurement measured by said first magnetic field sensor and a second magnetic field measurement measured by said second magnetic field sensor, or (2) a magnitude of a difference of a first magnetic field measurement component measured by said first magnetic field sensor along a characteristic direction and a second magnetic field measurement component measured by said second magnetic field sensor along said characteristic direction; wherein a near magnetic field variation is occurred when (a) said magnetic field measurement difference is continuously greater than a characteristic threshold within a characteristic time period, or (b) an average value of said magnetic field measurement difference is greater than a characteristic average threshold within a characteristic average time period, wherein said near magnetic field variation is caused as an object enters said detecting area, said object is a moveable apparatus, wherein by detecting said near magnetic field variation to determine whether said moveable apparatus is parked in said moveable apparatus parking place.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Siebert (9,727,058) is cited for its disclosure of a system for determining the position of a vehicle, vehicle therewith, and method therefor.
HOHE et al. (2013/0027028) is cited for its disclosure of a sensor assembly and method for determining a magnetization direction of an indicator magnet.
Bender et al. (11,132,900) is cited for its disclosure of vehicular parking location identification

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858